Order entered November 7, 2012




                                               In The
                                      Court of Zfppeafo
                            f iftb 31E16:aria of Texaoat1113allao
                                        No. 05-12-01445-CV

                      JAY AND TERESA WARD COOPER, Appellants

                                                  V.

                              CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-034084-2011

                                             ORDER
       The Court has before it appellants' October 25, 2012 motion to extend time to file notice

of appeal. The Court GRANTS the motion and ORDERS the notice of appeal tendered to the

trial court on October 23, 2012 timely filed as of that date.

                                                                1
                                                        MOLLY NCIS
                                                        JUSTICE